Exhibit 99.1 State Street Corporation Reports Third-Quarter EPS up 10% Including Investors Financial Integration Costs. Record Operating EPS up 39% on Revenue Gain of 48% Compared to 2006 Strong Growth from Core Servicing and Management Businesses with Significant Wins This Quarter Investors Financial Consolidation Exceeds Expectations; Projected 2ilution Significantly Reduced BOSTON(BUSINESS WIRE)Oct. 16, 2007State Street Corporation announced today third-quarter earnings per share of $0.91, an increase from $0.83 earnings per share in the third quarter of 2006. Earnings per share in the third quarter of 2007 include $141 million, or $0.24 per share, of merger and integration costs associated with the July 2, 2007, acquisition of Investors Financial Services Corp. ("Investors Financial"). On an operating basis, which excludes these costs, record earnings are $1.15 per share, up 39% from the third quarter of 2006. Revenue of $2.240 billion in the third quarter of 2007 is up 48%, or $725 million, compared to $1.515 billion in the year-ago quarter.
